DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eilken (2016/0137299).

Regarding clam 1, Eilken et al. discloses a cargo ring (10, fig 1) for securing an object in the luggage or loading space of a vehicle, comprising: 
a retainer member (18, fig 1), extending within a first plane (28, fig 1), comprising at least one aperture (14, fig 1) configured to receive lashing for securing the object, 
a fastener member (19, fig 1), extending from said retainer member within a second plane (29, fig 3) oriented so as to intersect with said first plane, operably mountable to a surface (13, fig 3) of the vehicle and; 
wherein said retainer member is integrally formed (shown in fig 1) with said fastener member.

Regarding clam 5, Eilken et al. additionally discloses said fastener member comprises at least one reinforcing member (12, fig 1).

Regarding clam 6, in addition, Eilken et al. discloses said at least one reinforcing member reinforcingly connects said fastener member and said retainer member (shown in fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilken (2016/0137299).

	Eilken et al. discloses the claimed invention expect for method steps in using a stamping device in forming a cargo ring for securing an object in the luggage or loading space of a motor vehicle. It would have been an obvious and well known in the art to cut material to size and shape in using a stamped sheet of martial.


Allowable Subject Matter
Claim 8-11 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Butcher et al. discloses a container stop device.  Shambeau et al. disclose a tie down anchor.  Hemphill et al. discloses a cargo tie down device.  Wheatley discloses a tie down anchor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612